Title: From George Washington to Thomas Mifflin, 18 November 1783
From: Washington, George
To: Mifflin, Thomas


                  
                     Sir
                     West–point 18 Nov. 1783
                  
                  I have at length the pleasure to inform your Excellency and Congress, that Sir Guy Carleton has fixed upon the time at which he proposes to evacuate the City of New York; the particulars are more fully explain’d in his Letter of the 12 instant a Copy of which, together with my answer are inclosed.  I have the honor to be with the highest Respect Sir Your Excellency’s Most Obedt Servant
                  
                     Go: Washington
                  
               